hORDER
Respondent is the subject of three sets of formal charges filed by the Office of Disciplinary Counsel (“ODC”). The first set of charges encompasses twelve counts of misconduct and alleges that respondent failed to competently represent his client, failed to communicate with his client, neglected a legal matter, failed to promptly remit funds to third-party medical providers, commingled and converted client and third-party funds, knowingly disobeyed a court order, and failed to cooperate with the ODC in its investigation. The second set of charges encompasses four counts of misconduct and alleges that respondent negotiated a settlement draft before executing the release, then subsequently refused to return the release to the insurer. In addition, respondent failed to cooperate with the ODC in its investigation of that matter. Finally, the third set of charges encompasses two counts of misconduct and alleges that respondent neglected a legal matter, failed to communicate with his client, engaged in dishonest and deceitful conduct, and failed to cooperate with the ODC in its investigation. In addition to the three sets of pending formal charges, respondent is also the subject of seven open investigative files.
Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
| {.Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Alex Orlando Lewis, III, Louisiana Bar Roll number 23518, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Alex Orlando Lewis, III for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Alex Orlando Lewis, III shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana